Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-40 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 28-31, 33, 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 2010/0287263, hereinafter Liu) and in view of Gbadegesin (US 2005/0055435, hereinafter Gbad)
With respect to claim 21, Liu discloses  A method, comprising:
performing, at one or more computing devices ([0027], operations performed in computer system);
determining that a set of compute instances of a first logical partition of a virtual computing service is to be migrated to a second logical partition ([0056], migrating primary operation of the application from a first computing environment to a second computing environment.);
causing connectivity to be established between (a) a first load balancer configured for a first subset of the set of compute instances and (b) one or more replacement compute instances, established in the second logical partition, corresponding to the first subset ([0039]-[0043], primary instance of the application located in subnet 1, monitoring agent executed in load balance may monitor the health of the bandwidth in subnet 1 and migrate the operation to subnet 2.).
However, Liu does not clearly disclose initiating establishment, within the second logical partition, of a replacement load balancer for the first load balancer.
In the same field of endeavor, Gbad discloses initiating establishment, within the second logical partition, of a replacement load balancer for the first load balancer ([0096], load balancing functionality may be scaled up by replacing first network load balance with a second).  Liu and Gbad are analogous art because they disclose load balancing between environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu with initiating establishment, within the second logical partition, of a replacement load 
With respect to claim 22, Liu discloses wherein the set of compute instances includes at least one compute instance which is not part of the first subset, the method further comprising performing, at the one or more computing devices:
causing connectivity to be established between the at least one compute instance and the one or more replacement compute instances ([0046], transfer primary operation from former primary stance of a new primary instance in a second computing environment).
With respect to claim 23, it is rejected for the same reasons above.  In addition, Gbad discloses establishing a cross-partition logical channel between the first logical partition and the second logical partition ([0087], [0168] load balancing sessions is support across multiple load balancing units and even across multiple hosts).
With respect to claim 24, Liu discloses wherein at least some compute instances of the first set are configured within a first availability container of a provider network, and wherein at least one replacement compute instance of the one or more replacement compute instances is configured within a second availability container of the provider network ([0052] According to one embodiment, health of the bandwidth in 
With respect to claim 26, Liu discloses further comprising performing, at the one or more computing devices: obtaining, via one or more programmatic interfaces, an indication of an isolated virtual network to which at least one compute instance of the set is to be migrated ([0080], the new primary operating instance of the application is activated and a new stand-by instance of the application is launched for the new primary operating instance of the application in a third subnet. third subnet comprises a subnet in a private network infrastructure.).
With respect to claims 28-31, 33, and 35-36, they are of similar claims as claims 21-24, and 26 and therefore are rejected for the same reasons above.
Claims 25, 32, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Gbad and in view of Stickle (US 9,166,992, hereinafter Stickle).
With respect to claims 25, 32, and 39, Liu and Gbad do not clearly disclose instantiating at least one replacement compute instance of the one or more replacement compute instances using a launch configuration record of an auto-scaling service.
In the same field of endeavor, Stickle discloses instantiating at least one replacement compute instance of the one or more replacement compute instances using a launch configuration record of an auto-scaling service (col. 5, lines 35-55, as the client’s need change, load balancer may add or remove load balance components to automatically provide scalability (autoscaling).  Liu, Gbad, and Stickle are analogous art because they disclose load balancing between environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu and Gbad with instantiating at least one replacement compute instance of the one or more replacement compute instances using a launch configuration record of an auto-scaling service as disclosed in Stickle in order to automatically scale network resources.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by being able to upgrade the load balancing system so it can automatically scale more smoothly.
With respect to claim 38, Liu and Gbad do not clearly disclose wherein the replacement load balancer comprises another compute instance of the virtual computing service.
In the same field of endeavor, Stickle discloses wherein the replacement load balancer comprises another compute instance of the virtual computing service (col. 5, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu and Gbad with wherein the replacement load balancer comprises another compute instance of the virtual computing service as disclosed in Stickle in order to automatically scale network resources.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more efficient system by being able to upgrade the load balancing system so it can automatically scale more smoothly.
Claims 27 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Gbad and in view of Machida (US 2012/0030335, hereinafter Machida).
With respect to claims 27 and 34, Liu and Gbad do not clearly disclose providing, via one or more programmatic interfaces, an indication of a proposed schedule for migrating at least one compute instance of the set;
obtaining, via the one or more programmatic interfaces, a request to modify the proposed schedule; and 
scheduling a migration of the at least one compute instance based on the requested modification.
In the same field of endeavor, Machida discloses providing, via one or more programmatic interfaces, an indication of a proposed schedule for migrating at least one compute instance of the set ([0044], rejuvenation schedule and migration schedule);
obtaining, via the one or more programmatic interfaces, a request to modify the proposed schedule  ([0064], migration schedule of the virtual machine is created on the basis of the rejuvenation schedule of the generated host machine [0087]-[0088], generating rejuvenation schedule is dynamically changed on the basis of the monitoring result); and 
scheduling a migration of the at least one compute instance based on the requested modification ([0071], rejuvenation execution management reads the host machine rejuvenation schedule and migration schedule which are generated by the rejuvenation schedule).  Liu, Gbad, and Machida are analogous art because they disclose load balancing between environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu and Gbad with providing, via one or more programmatic interfaces, an indication of a .
Claims 37 is rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Gbad and in view of Bogrett (US 9,787,671, hereinafter Bogrett).
With respect to claims 25, 32, and 39, Liu and Gbad do not clearly disclose assign, to the replacement load balancer, a network address of the first load balancer.
In the same field of endeavor, Bogrett discloses assign, to the replacement load balancer, a network address of the first load balancer (col. 15, lines 18-25, the address of the previous load balance to be replaced with the address of the backup load balancer).  Liu, Gbad, and Bogrett are analogous art because they disclose load balancing between environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu and Gbad assign, to the replacement load balancer, a network address of the first load balancer as disclosed in Bogrett in order to assign a network address to the load balancer.  One of ordinary skill in the art would have been motivated to incorporate the .
Claims 40 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Gbad and in view of Roth (US 9,424,429, hereinafter Roth).
With respect to claims 25, 32, and 39, Liu and Gbad do not clearly disclose add the first load balancer to a security group associated with the second logical.
In the same field of endeavor, Roth discloses add the first load balancer to a security group associated with the second logical (fig. 4, abstract, claim 25, configurable load balancer can incorporate an account management server to perform security tasks.  Includes a portion of the security state information and forwarded to the determined resource).  Liu, Gbad, and Roth are analogous art because they disclose load balancing between environments.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Liu and Gbad with add the first load balancer to a security group associated with the second logical as disclosed in Roth in order to include a portion of the security state information.  One of ordinary skill in the art would have been motivated to incorporate the teachings with one another in order to establish a more secure system by being able to utilize a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HO T SHIU whose telephone number is (571)270-3810. The examiner can normally be reached Mon-Fri (9:00am - 5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HO T. SHIU
Examiner
Art Unit 2457



/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2457